Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-27 and 30 are all the claims.
2.	Claims 1-9 and 12-27 are amended, Claim 28 is canceled and new Claim 30 is added in the Response of 1/13/2022.
3.	Claims 9-13 and 29 are withdrawn.
4.	Claims 1-8, 14-27 and 30 are the claims under examination.
5.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the disclosure i because of informalities is withdrawn.
a) Applicants have corrected the improper use of the term, e.g., Tris, BIAcore, Hightrap, TSKGel, Seeblue2, InstantBlue, which is a trade name or a mark used in commerce, in this application. 

Claim Objections
7.	The objection to Claims 6-8 because of informalities is withdrawn.  
a) The objection to Claims 6-8 for the phrase “the sequence given in SEQ ID NO:” is overcome by its replacement with the phrase “the sequence of SEQ ID NO:”


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-8 and 14-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim and withdrawn for the pending claims.
a) The rejection of Claims 1-8 and 14-28 is withdrawn in view of the amendment of Claim 1 to clarify the Vxx variable domain and the Vyy variable domain form a binding pair.
b) The rejection of Claims 1-8 and 14-28 for the recitation “multispecific antibody molecule” is withdrawn in view of the deletion of the term “multispecific” as regards the antibody molecule.

c) The rejection of Claim 2 is withdrawn in view of the amendment to clarify that each of the variable domains of (a) and (b) are a VL and a VH, respectively.

d) The rejection of Claim 25 for the recitation “a CD marker protein (Cluster of Differentiation marker,” is withdrawn in view of new Claim 30 and the cancellation of the subject matter in Claim 25. The phrase (HMFG1 and 2) has been deleted.



Double Patenting
9.	The rejection of Claims 1-8 and 14-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10457748 is moot for canceled Claim 28 and withdrawn for the claims.
The terminal disclaimer filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10457748 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112, fourth paragraph
10.	The rejection of Claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of the amendment of the claim to depend from Claim 1 rather than Claim 15.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-8, 14-27 and 30 are indefinite in view of the amendment to Claim 1 to recite “the variable domains Vxx and Vyy are paired to form a binding pair” whereas the preceding limitation “n independently represents 0 or 1” is explicit in its meaning that the presence of Vxx or Vyy is optional. In the instance where only one of Vxx or Vyy is present, then it is theoretically impossible for both Vxx and Vyy to form a binding pair. The formation of a binding pair for Vxx/Vyy is predicated on both being n= 1, with there being no option for an independent “0 or 1.” The combination of limitations is confusing and does not define with any degree of certainty how the requirement of a Vxx/Vyy binding pair is required of the generic claim 1 when in the presence of n=0 for both or n=1 for one would not result in a binding domain.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “a bacterial cell surface antigen”, and the claim also recites “a bacterial toxins”. The other broader species is “a bioterrorism agent” as against the narrower species for “a bacterial cell surface antigen” and “a bacterial toxins” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Note: please correct the term “toxins” to recite “toxin.”


Conclusion
12.	No claims are allowed.
13.	IN the event withdrawn Claim 13 is rejoined, Applicants should consider the antecedency for the phrase “a molecule” in the context of the amended claims to recite “antibody molecule.”
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643